TOWNSEND, District Judge
(orally). The merchandise in suit comprises four exhibits imported and dutiable under the act of March 3, 1883. Exhibit 1 is a narrow braid, made of metal having square beads of blue glass thereon, and is used for trimming ladies’ garments. It is universally known commercially as a “galloon.” Exhibit 2 is of similar material, but lighter fabric, and is used for the same purposes as those for which Exhibit 1 is used, and is commercially known as “metal lace.” Exhibit 3 is a narrow, black cotton trimming, covered with black glass beads, and is known in trade as “jet headings or trimmings” or “imitations of jet.” Exhibit 4 is a trimming made of glass beads, silvered, and also of tinsel and cotton, and is commercially known as “steel trimmings” or “steel-bead trimmings.” The merchandise was assessed for duty at 50 per cent., as “beads and bead ornaments,” under the provisions of paragraph 396, and as “manufactures of metal not otherwise specifically provided for,” under paragraph 216, both of said act. The importers protested, claiming that Exhibits 1 and 2 were dutiable under the provisions of paragraph 427, as “galloons” and “laces of metal,” respectively; that Exhibit 3 was dutiable under the provisions of paragraph 458 as “jet, manufactures and imitations of”; and that Exhibit 4 was dutiable either under the provisions of paragraphs 135 and 143 for ariicles or manufactures of glass, or under the provisions of paragraph 216, as “manufactures of metal not otherwise specially provided for.” While paragraph 216 would cover Exhibits 1 and 2, as manufactures of metal, if not otherwise provided for, yet the provisions of said paragraph must yield to the provisions of the more specific paragraphs. The term “bead ornaments,” in commercial designation, comprises collars, yokes, or pieces for backs of dresses, and other similar articles, made in a single piece, and ready to put on the garment; but it does not comprise these classes of trimmings which come to be sold by the yard or meter. All four of these articles are used for trimming ladies’ dresses, and are known generally as “trimmings,” hut specifically under the names already stated. The articles Exhibits 1 and 2 are dutiable under the provisions of paragraph 427, as “galloons” and “laces of metal.” In view of the decision of In re Goldberg, 56 Fed. 818, affirmed 20 U. S. App. 604, 9 C. C. A. 380, and 61 Fed. 91, Exhibit 3 is properly dutiable under paragraph 458, as “manufactures of jet” or “imitations of jet”; and Exhibit 4 should be assessed for duty either under the provisions of paragraph 135 or 143, as “articles or manufactures of glass,” or under paragraph 216, *646as' “manufactures of metal, metal chief value,” as claimed by the importers,—the article not being an imitation of jet, and there being no evidence that articles of this shape are known in trade as “gal-loons.” The decision of the board of general appraisers is therefore reversed